WRIGHT, Presiding Judge.
Upon remand to this court by the Supreme Court of Alabama, 344 So.2d 156, the judgment of this court, entered March 10, 1976, is hereby set aside and in accordance with the directions of the Supreme Court the judgment of the trial court awarding judgment for the plaintiff in the amount of $2,975.00, with interest, is affirmed but the award therein of $3,500.00 punitive damages is reversed and set aside.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
BRADLEY and HOLMES, JJ., concur.